Illinois Official Reports

                                        Supreme Court



                                 In re Edmonds, 2014 IL 117696




Caption in Supreme        In re JOHN P. EDMONDS, Attorney-Respondent.
Court:


Docket No.                117696



Filed                     November 20, 2014



Held                       An attorney was suspended from the practice of law for three months
(Note: This syllabus based on the serious violations of commingling in connection with his
constitutes no part of the client trust account, neglect of an estate which resulted in its interest
opinion of the court but liability on overdue taxes, and misrepresentations to representatives of
has been prepared by the a church which was an estate beneficiary.
Reporter of Decisions
for the convenience of
the reader.)




Decision Under            Disciplinary proceeding.
Review


Judgment                  Respondent suspended.
     Counsel on              Susan Frederick Rhodes and Jerome E. Larkin, of Chicago, for the
     Appeal                  Attorney Registration and Disciplinary Commission.

                             Thomas P. McGarry, David E. Jones and Thomas P. Sukowicz, of
                             Hinshaw & Culbertson LLP, of Chicago, for respondent.



     Justices                JUSTICE FREEMAN delivered the judgment of the court, with
                             opinion.
                             Chief Justice Garman and Justices Thomas, Kilbride, Karmeier,
                             Burke, and Theis concurred in the judgment and opinion.



                                              OPINION

¶1         The Administrator of the Attorney Registration and Disciplinary Commission (ARDC)
       filed a complaint against respondent, John P. Edmonds, charging him with professional
       misconduct. The Hearing Board found that respondent, as trustee of a charitable trust,
       breached his fiduciary duty to various entities and individuals. The Hearing Board also found
       that respondent engaged in dishonest conduct with respect to the trust beneficiary and
       another person, neglected an estate matter associated with the trust, and commingled his own
       funds with client or third-party funds in his client trust account. The Hearing Board
       recommended that respondent be suspended from the practice of law for one year.
¶2         A divided panel of the Review Board affirmed in part and reversed in part. The Review
       Board upheld the Hearing Board’s findings that respondent violated the Illinois Rules of
       Professional Conduct (Rules) by mishandling the estate matter and commingling funds.
       However, the Review Board reversed the Hearing Board’s findings of breach of fiduciary
       duty and dishonest conduct. The Review Board recommended that respondent be suspended
       for 60 days. This court allowed the Administrator’s amended petition for leave to file
       exceptions. Ill. S. Ct. R. 753(e) (eff. Dec. 7, 2011).

¶3                                        I. BACKGROUND
¶4         Respondent was admitted to the Illinois bar in 1975, and has lived in Peoria since 1976.
       In 1989, respondent and his family moved to the Moss-Bradley area of Peoria, and became
       members of St. Mark Roman Catholic Church (St. Mark’s). Respondent had been active in
       both the neighborhood residential association and the parish. Respondent has been a sole
       practitioner since 1991.
¶5         Respondent knew that John P. Sloan was a longtime Peoria attorney. Sometime prior to
       June 1998, respondent received a letter from Sloan. They had not previously met, and
       respondent did not know how Sloan found him. In the letter, Sloan asked respondent to assist
       in rewriting Sloan’s will, and to provide ideas for a vehicle by which Sloan could benefit
       St. Mark’s. Respondent met with Sloan, and they began working on a will and charitable


                                                 -2-
       trust. They eventually became close friends, and respondent learned that Sloan had graduated
       from St. Mark’s school. At Sloan’s request, respondent worked on the will and trust pro
       bono.
¶6         During this work with Sloan, respondent knew Lance Hannah. In 1982, Hannah was
       admitted to the Illinois bar. However, in 1992, he was suspended from the practice of law for
       one year for neglecting and misrepresenting client matters, failing to maintain a client trust
       account, and commingling. In 1994, Hannah was suspended for 18 months and until further
       order of this court for: failing to comply with Illinois Supreme Court Rule 764 (eff. Aug. 27,
       1990) after his 1992 suspension, neglecting a client’s civil appeal, and engaging in the
       unauthorized practice of law after his name had been removed from the Master Roll of
       Attorneys for failing to pay his annual registration fee. Hannah has not sought reinstatement.
¶7         Respondent was unaware of Hannah’s disciplinary status. Respondent then believed that
       Hannah was a licensed attorney and an expert in estate planning. Respondent and Hannah
       had worked together on some estate matters, including the drafting of wills. Also, Hannah
       had been working at American Express. Having complete trust in Hannah, respondent talked
       with him many times regarding different types of investments. Respondent introduced
       Hannah to Sloan. The three of them met and discussed the formation of Sloan’s charitable
       trust. During this time, Sloan transferred some of his assets to American Express for
       Hannah’s management. Two of Hannah’s investments for Sloan significantly increased in
       value in a relatively short time.
¶8         On June 11, 1998, Sloan executed his will, in which he made small bequests to various
       individuals, and bequeathed the remainder of his estate to the “John F. Sloan Perpetual
       Charitable Trust” (Sloan Trust or trust). Sloan nominated respondent to be executor of his
       estate and South Side Trust and Savings Bank, in Peoria, to be successor executor.
¶9         The trust agreement was executed on the same date. It declared Sloan’s intent to create a
       charitable trust that conformed to federal and Illinois law. The trust would be used
       exclusively for charitable purposes, exempt from federal income tax, and would qualify as a
       private foundation. Further, the trust agreement declared Sloan’s intent to “specifically
       benefit St. Mark Roman Catholic Church and grade school” by providing funds for:
       additional school personnel compensation; scholarships, books, supplies, and equipment;
       repairs and maintenance; and property acquisition as needed.
¶ 10       The trust agreement granted the trustee broad fiduciary powers. The trustee was
       authorized to “make distributions at such times and in such manner” as not to subject the
       trust to federal income tax. The trust agreement authorized the trustee to sell trust property, to
       borrow money, and to litigate or settle any demand in favor of or against the trust. Regarding
       investments, paragraph 6.5 of the trust agreement granted the trustee the following power:
                    “To invest in bonds, common or preferred stocks, notes, options, common trust
                funds, mutual funds, shares of any investment company or trust or other securities, in
                partnership interests, general or limited, joint ventures, real estate, or other property
                of any kind, regardless of diversification and regardless of whether the property
                would be considered a proper trust investment, except that no principal or income
                shall be loaned, directly or indirectly, to the trustee or anyone else, corporate or
                otherwise, who has made a contribution to this trust, and any loan shall bear a market
                rate of interest and be secured as to its full value.”


                                                   -3-
       Further, the trustee was granted the powers of an owner of the securities held in trust, and the
       power to take any action to conserve the value of trust assets.
¶ 11       The trust agreement named Sloan as trustee, and respondent and the bank, respectively,
       as successor trustees. While Sloan was alive, respondent was Sloan’s attorney. In 1998, the
       trust held real estate valued at $300,000 and mutual funds valued at $750,000, with a total
       fair market value of approximately $1.1 million. In 1999, Sloan contributed to the trust
       additional assets valued at approximately $1.7 million. At the end of 1999, the fair market
       value of trust assets, which still consisted of mutual funds and real estate, was approximately
       $3.36 million. During Sloan’s personal trusteeship, income from the trust provided $55,315
       to St. Mark’s school in 1999.
¶ 12       In 1999 and 2000, Hannah was the financial advisor to the American Express account
       that held the assets of the Sloan Trust. Sometime in 1999 or early 2000, Hannah discussed
       Range Energy, Inc. (Range Energy or Range), with respondent and Sloan. Formerly doing
       business as Range Petroleum, Range Energy was a publicly traded corporation based in
       Calgary, Alberta, Canada. The company was involved in the exploration and production of
       oil and natural gas. On January 28, 2000, respondent received a letter from Hannah
       suggesting possible investments for the Sloan Trust. Hannah stated that he could not give a
       “formal” recommendation to invest in Range Energy because the company was too small for
       American Express Financial Advisers to follow. “However, as we have discussed,” stated
       Hannah, Range Energy appeared to be a good investment. Hannah stated that Sloan had
       already endorsed using 10% of the trust assets to purchase stock in Range Energy, and the
       “remainder of the trust would likely be [invested] in mutual funds.” There was no discussion
       of investing 100% of the trust assets in Range Energy.
¶ 13       Sloan died on February 5, 2000, and respondent assumed the duties of executor of
       Sloan’s estate and trustee of the Sloan Trust. An estate account was opened with American
       Express, which continued to hold the Sloan Trust assets. According to respondent’s
       testimony, he received trustee’s fees, and “also was paid money out of the estate,” which he
       deposited into his law office operating account.
¶ 14       At respondent’s direction, the Sloan Trust and Sloan’s estate began to buy Range Energy
       stock. In a series of purchases from February 7 through March 1, 2000, the trust bought
       933,000 shares of Range Energy costing approximately $556,000. On March 31, Sloan’s
       estate bought 100,000 shares of Range Energy.
¶ 15       In response to a request for a financial statement of the Sloan Trust, respondent sent a
       letter dated April 11, 2000, to the pastor of St. Mark’s. Attached to the letter was the trust’s
       financial statement for the period March 15 through March 31, 2000. The statement indicated
       the Range Energy holding, several mutual funds, and a money market fund, all of which
       totalled approximately $2.3 million. Respondent did not send any subsequent trust financial
       statements to St. Mark’s.
¶ 16       A June 2000 memorandum of understanding reflected “part of a larger agreement”
       between the Sloan Trust and Range Energy. In exchange for its investment, the trust obtained
       an interest in various Range Energy ventures. Respondent sent approximately $580,000 in
       cash directly to Range Energy. He received no receipt or other documentation to show that
       the money was a trust investment. In July 2000, respondent transferred the funds in Sloan’s
       estate account to the account for the Sloan Trust.


                                                  -4-
¶ 17       Also during 2000, respondent and Hannah created the “2000 Oil and Gas Fund” (2000
       Fund) to obtain additional investors in Range Energy. Respondent was the attorney for the
       2000 Fund, and he accepted receipt of investment capital on behalf of the 2000 Fund and
       forwarded the money to Range Energy. All of the investors in the 2000 Fund were Hannah’s
       relatives or acquaintances. Respondent made the Sloan Trust a member of the 2000 Fund. As
       of December 2000, investors had provided several hundred thousand dollars to the 2000
       Fund.
¶ 18       On December 1, 2000, the 2000 Fund entered into a Production Sharing Agreement with
       Range Energy. Hannah recommended the agreement as a means of accelerating Range
       Energy’s development, and respondent executed the agreement as attorney for the 2000
       Fund. The agreement provided that in exchange for C$4 million, Range Energy would
       provide the 2000 Fund with the rights to certain percentages of the output of various oil and
       natural gas reserves which Range Energy claimed to have established, and Range Energy
       would make interest payments to the investors during the term of the agreement. Further,
       2000 Fund investors would be entitled to a full refund if Range Energy did not meet specified
       reserve levels within two years.
¶ 19       From December 1, 2000, through February 9, 2001, respondent transferred approximately
       $2.1 million in additional assets of the Sloan Trust to Range Energy in fulfillment of the
       Production Sharing Agreement.1 In sum, from Sloan’s death in February 2000 through
       February 2001, respondent invested all of Sloan’s personal assets and almost all of the trust
       assets into Range Energy. By December 2002, the Sloan Trust owned 1,603,768 shares of
       Range Energy. Also, respondent personally invested approximately $3,100 in Range Energy
       stock, and he bought $1,000 to $1,200 worth of stock for each of his two sons; his wife also
       invested approximately $1,200 in Range Energy stock. In February 2005, the funds in the
       American Express account for the Sloan Trust were depleted and the account was closed.
¶ 20       In March 2003, the British Columbia Securities Commission suspended trading of Range
       Energy stock and issued a cease-trading order to Range Energy because it failed to file
       various required documents including financial statements and quarterly reports. Range
       defaulted on the Production Sharing Agreement. Respondent attempted to resolve the default
       through correspondence and a meeting with Range’s board of directors in Canada. In May
       2003, unbeknownst to respondent, one of the 2000 Fund investors, Linn Biggs, filed a
       Canadian lawsuit on behalf of the 2000 Fund investors, including the Sloan Trust, against
       Range. In June 2003, the Canadian court entered judgment against Range in the amount of
       C$14,233,259.
¶ 21       In April 2005, respondent signed a forbearance agreement between the Sloan Trust and
       Range Energy. Under the agreement, the trust would take a subordinate position as a debtor
       to any person who provided new capital to Range Energy. Also, the trust agreed not to seek
       payment of its C$14 million judgment, but rather only two payments of $1 million to satisfy
       the judgment. However, Range Energy had no ability to pay the $2 million even if the trust
       sought it.


          1
            In February 2001, Hannah left American Express Financial Advisors to become Chief Financial
       Officer of Range Energy. In March 2002, Hannah became President and Chief Executive Officer of
       Range Energy.

                                                  -5-
¶ 22       Despite its shifting assets, the Sloan Trust maintained its distributions to St. Mark’s
       during respondent’s trusteeship. In 2000, St. Mark’s received $121,004 from the Sloan Trust.
       In 2001, St. Mark’s received an average monthly distribution of $13,750 for a total of
       $165,000. In 2002, St. Mark’s received $13,750 per month for a total of $165,000. The
       monthly distribution varied from year to year, such that St. Mark’s received $123,540 in
       2003, $123,120 in 2004, and $120,780 in 2005.
¶ 23       On August 30, 2005, respondent met with the pastor of St. Mark’s and a parish trustee.
       The parish leaders asked where the Sloan Trust assets were invested. Respondent explained
       that since the purpose of the trust was a perpetual legacy, his focus had been on the school’s
       long-term goals. Therefore, he shifted trust assets from the equity holdings during the trust’s
       early years to oil and natural gas. As an outgrowth of the August 2005 meeting, respondent
       sent St. Mark’s pastor a “Report on the Assets of John F. Sloan Perpetual Charitable Trust”
       (August 2005 Report). The August 2005 Report stated that the trust held a 20% interest in
       Range Energy and “various additional equity holdings,” despite respondent having sold all of
       the original holdings in the Sloan Trust and invested the money in Range Energy, and having
       closed the American Express account for the trust in February 2005. The August 2005 Report
       also stated that the overall trust value was approximately $3 million and that “the health of
       the trust is good and the value of the trust has not significantly changed” since September
       2001. However, respondent did not inform St. Mark’s that Range Energy had breached its
       duty to make interest payments pursuant to the Production Sharing Agreement.
¶ 24       In 2006, the Sloan Trust monthly distributions were sporadic. It was not until March that
       St. Mark’s received a $10,000 check designated for January, an April check designated for
       February, and a May check designated for March. In June 2006, Father Charles Klamut
       became pastor of St. Mark’s. He asked to meet with respondent to discuss the Sloan Trust.
       Respondent and Hannah met with Father Klamut and gave him a copy of the August 2005
       Report. Respondent told Father Klamut that the trust had a temporary cash flow problem that
       would resolve itself and result in greater returns for the Sloan Trust. After the 20-minute
       meeting, Father Klamut had believed that the trust was in good health, and he had no
       suspicions regarding respondent’s trusteeship.
¶ 25       On October 25, 2006, Bret Taylor, an attorney and parish trustee, faxed to Father Klamut
       a document entitled “Brief Overview of Sloan Trust.” Taylor advised the pastor that: all trust
       distributions are made at the discretion of the trustee; the trust does not require a specific
       amount of money to be distributed at any specific interval; “[t]here is no specific requirement
       to provide anyone, including beneficiaries or those standing as representative[s] of
       beneficiaries, an accounting or reporting of the financial status of the Trust”; and “[t]he
       Trustee has essentially full power to do whatever [the trustee] feels appropriate to do
       regarding Trust principle and income, so long as it is done in good faith, with the general
       purpose of the Trust in mind.”
¶ 26       St. Mark’s did not receive any more distributions in 2006. St. Mark’s received a check in
       February 2007 designated April 2006 in the amount of $10,000. Thus, St. Mark’s total
       distribution designated for 2006 was $40,000. In April 2007, the principal of St. Mark’s
       school and a parish leader wanted to meet with respondent to find out what regular
       distributions St. Mark’s could expect from the Sloan Trust, and whether St. Mark’s could use
       some of the trust principal for a new building project. They met with respondent and Hannah,


                                                  -6-
       who told them that the trust assets were tied up in an investment with Range Energy and that
       the funds were unavailable for a potential St. Mark’s building campaign.
¶ 27        Distributions resumed in June 2007 and continued through December 2007. St. Mark’s
       received $2,000 per month, for a 2007 total of $14,000. Father Klamut decided to demand a
       more detailed accounting of the Sloan Trust assets. Taylor wrote a letter to respondent
       inquiring about the health of the Sloan Trust and its sole investment in Range Energy. The
       letter requested an accounting of the trust and a financial statement for Range Energy. In
       March 2008, Taylor telephoned respondent as a follow-up to the letter and recent telephone
       conversations between respondent and Father Klamut. Respondent told Taylor that he had
       already provided Father Klamut and the previous pastor a description of the Sloan Trust
       assets, referring to the August 2005 Report, and that he would not provide St. Mark’s with
       any further information.
¶ 28        Father Klamut contacted Patricia Gibson, an attorney and the chancellor of the Peoria
       diocese. In June 2008, Gibson wrote a letter to respondent, to which he replied. Respondent
       described Range Energy’s activities and attached the August 2005 Report. Respondent did
       not address Gibson’s requests for specific accounting information. In 2008, St. Mark’s
       received $2,000 monthly distribution checks from January through June, and $3,000 checks
       for July and August. St. Mark’s last distribution check of record was for $2,000 dated
       September 23, 2008, making the 2008 total distribution $20,000.2
¶ 29        On September 24, 2008, St. Mark’s filed suit against respondent, seeking an accounting,
       damages, his removal as trustee, and the appointment of the successor trustee. In October,
       respondent resigned as trustee of the Sloan Trust. In April 2009, the successor trustee closed
       the Sloan Trust account, having a balance of $1,149. In May 2011, the civil suit between St.
       Mark’s and respondent was resolved in a confidential settlement agreement.
¶ 30        In June 2010, the Administrator filed a seven-count complaint against respondent. Count
       I alleged that respondent’s actions constituted a conflict of interest in violation of Rule 1.7(b)
       (Ill. R. Prof. Conduct R. 1.7(b) (eff. Aug. 1, 2001)). Count II alleged that respondent’s
       misrepresentations regarding the source of the monthly checks constituted dishonesty, fraud,
       deceit, or misrepresentation in violation of Rule 8.4(a)(4) (Ill. R. Prof. Conduct R. 8.4(a)(4)
       (eff. July 6, 2001)). Count III alleged that respondent’s misrepresentations regarding the
       financial health of the trust constituted a conflict of interest and dishonesty. Count IV alleged
       that respondent engaged in a conflict of interest by entering into the forbearance agreement
       without obtaining the consent of, or even informing, church or school officials. Count V
       alleged that respondent failed to act with reasonable diligence in handling Sloan’s estate in
       violation of Rules 1.3 (Ill. R. Prof. Conduct R. 1.3 (eff. Aug. 1, 1990)) and 8.4(a)(5) (Ill. R.
       Prof. Conduct R. 8.4(a)(5) (eff. July 6, 2001)). Counts I through V additionally charged that
       respondent’s alleged actions constituted breaches of fiduciary duty owed to the Sloan Trust
       and Sloan’s estate, St. Mark’s, and church and school officials. Count VI alleged that
       respondent engaged in dishonesty with a 2000 Fund investor. Count VII alleged that
       respondent commingled funds in his client trust account in violation of Rule 1.15 (Ill. R.
       Prof. Conduct R. 1.15 (eff. Dec. 1, 1998)). Also, the Administrator alleged in each count that
       respondent’s alleged misconduct constituted conduct “which tends to defeat the

          2
           The monthly distributions that St. Mark’s received from 1999 through 2008 totaled $947,759.

                                                   -7-
       administration of justice or to bring the courts or the legal profession into disrepute,” in
       violation of Rule 770 (Ill. S. Ct. R. 770 (eff. Apr. 1, 2004)).
¶ 31       Proceedings before the Hearing Board, which included testimony, exhibits, and other
       submissions, elicited the above-recited evidence. The Hearing Board found that respondent
       engaged in most of the misconduct alleged in the complaint. However, the Hearing Board
       found that the Administrator failed to prove by clear and convincing evidence the allegations
       of conflict of interest. After considering evidence in aggravation and mitigation, the Hearing
       Board recommended that respondent be suspended from the practice of law for one year.
¶ 32       Respondent filed exceptions to the report and recommendations of the Hearing Board
       with the Review Board. The Review Board unanimously concluded that the allegations of
       breach of fiduciary duty did not constitute attorney misconduct because they did not arise out
       of an attorney-client relationship. Further, a majority of the Review Board concluded that the
       representations of respondent to church officials and a 2000 Fund investor did not constitute
       attorney misconduct. Accordingly, the Review Board reversed the findings of the Hearing
       Board as to counts I, II, III, IV, and VI. Additionally, the Review Board overturned the
       Hearing Board’s findings in each count that respondent violated Rule 770.3
¶ 33       However, the Review Board unanimously upheld the findings of the Hearing Board as to
       respondent’s neglect of Sloan’s estate as charged in count V,4 and respondent’s misuse of his
       client trust account as charged in count VII. The Review Board recommended that
       respondent be suspended from the practice of law for 60 days. The case is now before us on
       the Administrator’s exceptions to the findings and recommendations of the Review Board.
       Additional pertinent background will be discussed in the context of our analysis of the issues.

¶ 34                                            II. ANALYSIS
¶ 35        Before this court, the Administrator and respondent each assign error to various findings,
       conclusions, and recommendations of the Hearing and Review Boards. In an attorney
       disciplinary proceeding, the Administrator bears the burden of proving the allegations in the
       complaint by clear and convincing evidence. In re Thomas, 2012 IL 113035, ¶ 56; In re
       Timpone, 208 Ill. 2d 371, 380 (2004). The Hearing Board determines whether the
       Administrator has met this burden. In re Winthrop, 219 Ill. 2d 526, 542 (2006). The findings
       of fact made by the Hearing Board are to be treated virtually the same as the findings of any
       initial trier of fact. In re Cutright, 233 Ill. 2d 474, 488 (2009). The Hearing Board is afforded
       deference because it is in the best position to observe the witnesses’ demeanor, judge their
       credibility, and resolve conflicting testimony. In re Storment, 203 Ill. 2d 378, 390 (2002).
       Accordingly, this court will generally not disturb the Hearing Board’s factual findings unless
       they are against the manifest weight of the evidence. Timpone, 208 Ill. 2d at 380. A decision
       is against the manifest weight of the evidence only if the opposite conclusion is clearly
       evident. Cutright, 233 Ill. 2d at 488.



           3
             See In re Thomas, 2012 IL 113035, ¶ 92 (holding that an attorney does not violate Rule 770 per se,
       but “becomes subject to discipline pursuant to Rule 770 upon proof of certain misconduct”).
           4
             The Review Board reversed the Hearing Board’s findings of breach of fiduciary duty in count V as
       “duplicative and unnecessary.”

                                                      -8-
¶ 36       Although the Hearing Board’s findings of fact are afforded deference, this court is
       responsible for correcting errors in the application of those facts to the law. Winthrop, 219 Ill.
2d at 543. We review de novo questions of law, including the interpretation of supreme court
       rules. Storment, 203 Ill. 2d at 390.

¶ 37                                        A. Administrator
¶ 38       The Administrator contends that respondent committed attorney misconduct by: (1)
       breaching his fiduciary duty to the Sloan Trust and Sloan’s estate, and St. Mark’s and its
       representatives, as alleged in counts I, II, III, and V5; (2) engaging in dishonesty with church
       and school officials, as alleged in counts II and III; and engaging in dishonesty with a 2000
       Fund investor, as alleged in count VI.

¶ 39                             1. Breach of Fiduciary Duty: Karavidas
¶ 40       Counts I, II, III, and V of the complaint charged that respondent’s alleged actions
       constituted breaches of fiduciary duties that respondent owed to various entities and their
       representatives. In November 2011, the Hearing Board found against respondent as charged.
       However, in December 2012, the Review Board concluded that these charges were without
       basis in law because the alleged circumstances did not involve an attorney-client relationship.
       The Administrator filed in this court a petition for leave to file exceptions to the findings and
       recommendations of the Review Board. The Administrator took exception to the Review
       Board’s dismissal of the remaining charges of breach of fiduciary duty.
¶ 41       In November 2013, this court decided In re Karavidas, 2013 IL 115767. We agreed with
       “the proposition that an attorney’s breach of fiduciary duty *** does not, standing alone,
       warrant the imposition of professional discipline.” Id. ¶ 78. We held that “professional
       discipline may be imposed only upon a showing by clear and convincing evidence that the
       respondent attorney has violated one or more of the Rules of Professional Conduct. Mere bad
       behavior that does not violate one of the Rules is insufficient.” Id. ¶ 79.
¶ 42       In December 2013, the Administrator filed a motion for leave to amend his petition for
       leave to file exceptions. The proposed amended petition purportedly deleted the arguments
       contained in his original petition assigning error to the Review Board’s dismissal of the
       breach of fiduciary duty charges, and purportedly presented arguments consistent with
       Karavidas. On March 14, 2014, this court entered an order that denied the amended petition
       without prejudice to refile. Ill. S. Ct. M.R., 25901 (eff. Mar. 14, 2014). Our order expressly
       directed the Administrator to review the above-discussed holding in Karavidas “and not
       pursue exceptions to the Review Board’s findings” pertaining to respondent’s alleged breach
       of fiduciary duty as a ground for discipline.
¶ 43       Despite this court’s order, the Administrator continues to seek discipline based on
       respondent’s conduct as trustee and executor without basing the charge on a specific alleged
       violation of a Rule of Professional Conduct. The Administrator’s brief is replete with
       argument based on the legal theory of breach of fiduciary duty rather than specific


          5
             The Administrator has not excepted to the Review Board’s recommended dismissal of the breach
       of fiduciary duty allegation in count IV.

                                                   -9-
       disciplinary rules. In keeping with our March 14, 2014, order, we do not address this issue.

¶ 44                             2. Dishonesty: St. Mark’s Representatives
¶ 45        Count II of the complaint alleges several instances of what the Administrator
       characterizes as respondent’s intentional misleading in violation of Rule 8.4(a)(4). Ill. R.
       Prof. Conduct R. 8.4(a)(4) (eff. July 6, 2001). Three such occurrences are before us.
¶ 46        In January 2003, the Sloan Trust had insufficient liquid assets to make that month’s
       distribution to St. Mark’s. Respondent maintained a business line of credit at Wells Fargo,
       which he used to pay various office expenses. On January 3, 2003, respondent borrowed
       $13,750 from his business line of credit and deposited it in his client trust account.
       Respondent then drew a check on his client trust account payable to the Sloan Trust in the
       amount of $13,750, and deposited it in the Sloan Trust account. Respondent then sent St.
       Mark’s its monthly check drawn on the Sloan Trust account. Respondent did not inform
       church officials that he had borrowed money from his business line of credit to make the
       Sloan Trust’s January 2003 distribution.
¶ 47        The trust also had insufficient liquid assets to make its February 2003 distribution to
       St. Mark’s. On January 22, 2003, respondent deposited into his client trust account a check
       for $30,000, which had been drawn on a personal account controlled by Hannah. Respondent
       then drew a check on his client trust account payable to the Sloan Trust in the amount of
       $13,750. Respondent then sent St. Mark’s its February 2003 distribution. Respondent did not
       inform church officials that he used funds that he received from Hannah to make the Sloan
       Trust’s February 2003 distribution.
¶ 48        In August 2003, the Sloan Trust again had insufficient liquid assets to make its monthly
       distribution. Hannah wrote a $10,000 check to respondent, who deposited it in his client trust
       account. Respondent then drew a check on his client trust account payable to the Sloan Trust
       in the amount of $9,066.67, and deposited the check into the Sloan Trust account.
       Respondent then sent St. Mark’s its monthly check drawn on the Sloan Trust account.
       Respondent did not inform church officials that he used Hannah’s personal funds to make the
       Sloan Trust’s August 2003 distribution.
¶ 49        The complaint alleged that respondent intended to mislead school and church officials as
       to the source of the funds for the three above-cited distributions. In his answer, respondent
       admitted the facts of the occurrences, but denied that he intended to mislead anyone. At the
       hearing, respondent testified: “I thought that the interruption in cash flow was temporary, and
       there’s $20,000 of my money that went to the church. Yes. I admit that.” He further testified
       that he did not intend to deceive or mislead St. Mark’s in his communications with church
       leaders.
¶ 50        The Hearing Board found that in each of these three occurrences respondent
       “purposefully engaged in dishonesty and deceit.” The Board concluded that by not informing
       St. Mark’s of the source of the funds used to make these three distributions, respondent made
       it falsely appear that the distributions came from trust income. According to the Board:
       “There was simply no reason for the Respondent [to] take the steps he did, if not to hide the
       source of the funds from St. Mark’s.” Further, according to the Board, respondent made it
       falsely appear by this deception that the Sloan Trust was doing well financially when, in fact,
       it lacked sufficient liquid assets to make those monthly distributions.

                                                 - 10 -
¶ 51       The Review Board majority recited the three occurrences of alleged dishonesty with the
       observation: “Respondent did not disclose the lack of liquid assets to St. Mark’s but he was
       not required to make such a disclosure under the terms of the trust agreement.” The Review
       Board further observed that “not all omissions of information amount to dishonest conduct in
       violation of Rule 8.4(a)(4).” According to the Review Board: “the only direct evidence of
       Respondent’s intent was Respondent’s own testimony. Respondent testified he did not intend
       to deceive St. Mark’s but was only attempting to help the school by continuing to make
       payments to them. The Administrator offered no evidence to contradict Respondent’s
       testimony.” The Review Board concluded that “[i]n the absence of countervailing evidence,
       the Hearing Board was not entitled to simply disbelieve the only competent evidence
       adduced with regard to Respondent’s intent.” Accordingly, the Review Board found that the
       Hearing Board’s findings of misconduct as to count II were against the manifest weight of
       the evidence.
¶ 52       One Review Board member dissented on this issue. She would have upheld the Hearing
       Board’s finding that respondent engaged in dishonesty and deceit regarding count II. She
       recommended a 90-day suspension.
¶ 53       Before this court, the Administrator relies on the Hearing Board’s findings that
       respondent engaged in dishonesty and deceit in violation of Rule 8.4(a)(4). We agree with the
       reasoning and conclusion of the Hearing Board. Rule 8.4(a)(4) is broadly construed to
       include anything calculated to deceive, including the suppression of truth and the suggestion
       of falsity. In re Yamaguchi, 118 Ill. 2d 417, 426 (1987). This type of conduct has been
       proved in this case.
¶ 54       The Review Board observed that the trust agreement did not require respondent to
       disclose the lack of liquid assets in the trust. However, a mere lack of disclosure is not at
       issue here. Respondent’s misconduct goes to the suppression of truth and the suggestion of
       falsity. See Yamaguchi, 118 Ill. 2d at 426. The Review Board concluded that respondent’s
       exculpatory testimony “was the only direct evidence” of his intent. “However, motive and
       intent are rarely proved by direct evidence, but rather must be inferred from conduct and the
       surrounding circumstances.” In re Stern, 124 Ill. 2d 310, 315 (1988).
¶ 55       In the instant case, there is abundant circumstantial evidence that respondent calculated to
       deceive St. Mark’s, and that he took steps to suppress truth or suggest falsity. Respondent
       conceded that he did not simply forward his or Hannah’s funds directly to St. Mark’s,
       although he certainly could have done so. Rather, he deliberately engaged in the
       above-described convoluted process to ultimately make the monthly distribution from the
       trust. His actions speak for themselves. As the Hearing Board found, there was no reason for
       respondent to take the actions he did unless he was attempting to conceal from St. Mark’s
       and its representatives the true source of the funds. In assessing an attorney’s conduct, “we
       need not remain blind or insensitive to the reasonable and clear cut intendments arising from
       respondent’s own admissions and business records.” In re Krasner, 32 Ill. 2d 121, 127
       (1965). Disagreeing with the Review Board, we hold that respondent is subject to discipline
       for dishonesty to St. Mark’s representatives in violation of Rule 8.4(a)(4), as alleged in count
       II.
¶ 56       Count III of the complaint alleged that in August 2005, respondent knew that: Range had
       breached the Production Sharing Agreement; Range was sued; and that judgment was entered


                                                  - 11 -
       against Range for C$14,233,259. However, the August 2005 Report stated that “the health of
       the trust is good and the value of the trust has not significantly changed.” Count III alleged
       that the August 2005 Report constituted dishonesty and deceit in violation of Rule 8.4(a)(4).
¶ 57       At the hearing, respondent testified that he asked Hannah for information to provide to
       St. Mark’s. Hannah testified that he prepared the August 2005 Report. Respondent testified
       that he received the report from Hannah and forwarded it to St. Mark’s.
¶ 58       The Hearing Board found that respondent engaged in dishonesty and deceit by: (1)
       leading St. Mark’s officials to believe that the contents of the report were true to the best of
       his knowledge, when respondent actually had no idea of the truth or falsity of the report’s
       contents; and (2) failing to inform church officials that he did not prepare the report. The
       Hearing Board also found that respondent “knew that some of the information in the report
       was false or, at least, highly misleading.” After reciting the history of the trust up to August
       2005, the Hearing Board concluded that respondent knew that the report’s description of the
       trust’s health as “good” and the trust’s value as “not significantly changed” were
       misrepresentations.
¶ 59       The Review Board rejected the Hearing Board’s findings that respondent engaged in
       dishonesty, concluding that they were against the manifest weight of the evidence. Referring
       to respondent’s testimony that he relied on Hannah, the Review Board reasoned that it would
       create an unreasonable burden for trustees to suggest that a trustee cannot rely on information
       from a financial advisor in making statements to beneficiaries. The Review Board further
       found: “Nor do we believe that Respondent’s failure to disclose Lance Hannah as the source
       of the information contained in the letter was intended to deceive anyone.”
¶ 60       Before this court, the Administrator relies on the Hearing Board’s conclusion that
       respondent engaged in dishonesty and deceit as charged. However, we agree with the Review
       Board that the Hearing Board’s ultimate finding was against the manifest weight of the
       evidence. Respondent’s reliance on: (1) Hannah, his financial advisor, to prepare the report;
       and (2) the information contained therein, was not dishonest or deceitful. Respondent’s
       delivery of the report to St. Mark’s was not dishonest; he never claimed that he prepared the
       report. There was no evidence that respondent knew that authorship of the report was an
       issue for church officials. In any event, he was under no duty to provide any information to
       St. Mark’s.
¶ 61       Further, the Review Board correctly concluded that the Administrator failed to offer any
       evidence regarding respondent’s knowledge of the truth or falsity of the contents of the
       August 2005 Report. The Review Board correctly found that no evidence was presented at
       the hearing that indicated what the value of the trust was in 2005, when the report was
       prepared, or in 2006 and 2008, when respondent again gave the report to church officials.
       The Administrator offered no evidence to prove that the value of the trust was anything other
       than the stated $3 million. The Review Board correctly concluded that the Administrator
       failed to meet his burden of proof on this issue.
¶ 62       This court has observed that “[t]here is essentially no way to define every act or form of
       conduct that would be considered a violation of Rule 8.4(a)(4). Each case is unique and the
       circumstances surrounding the respondent’s conduct must be taken into consideration.”
       Cutright, 233 Ill. 2d at 490. Based on the unique circumstances of this case, we decline to
       reverse the conclusion of the Review Board, and conclude that respondent did not violate


                                                  - 12 -
       Rule 8.4(a)(4) as alleged in count III.

¶ 63                                 3. Dishonesty: 2000 Fund Investor
¶ 64       In early 2001, Hannah visited Shirley Boers and asked her to invest in Range, and told
       her that she would earn 10% annual interest on her investment. They agreed that Boers would
       invest $100,000 in the 2000 Fund, and that Boers would receive her interest in monthly
       installments. Shortly thereafter, Hannah discussed the meeting with respondent.
¶ 65       On March 1, 2001, at Hannah’s direction, Boers mailed respondent a check in the amount
       of $100,000 made payable to respondent’s client trust account. Respondent sent Boers a
       letter acknowledging that her check constituted her investment in the 2000 Fund’s Production
       Sharing Agreement with Range. Respondent deposited the check into his client trust account,
       and then transferred Boers’s $100,000 to Range.
¶ 66       On April 18, 2001, respondent sent a letter to Boers, copied to Hannah, explaining that
       her monthly interest payments should be approximately $833.33. Enclosed with the letter
       was a check drawn on respondent’s client trust account in the amount of $833.33. From May
       2001, to August 2003, respondent signed and sent 21 form cover letters on his office
       stationery with each check. Each letter stated: “Enclosed is the interest payment for [month,
       year], in the amount of $833.33. If you have any questions, please feel free to contact this
       office.”6
¶ 67       Count VI alleged that respondent’s statements concerning “interest” to Boers were false.
       The complaint alleged that neither Range nor any other source paid interest on Boers’s 2000
       Fund investment. The complaint further alleged: “Respondent knew that his representations
       to Boers were false because he knew Range Energy had paid no interest or dividends and the
       letters and the ‘interest’ checks were intended to mislead her.”
¶ 68       In his testimony, Hannah acknowledged that the monthly cover letters stated that her
       “interest” was enclosed. However, he recognized that each payment was not “interest per se,
       but it was her interest.” Respondent testified that the cover letters contained what Hannah
       told him to write. Respondent was asked if he knew that the monthly checks to Boers
       “weren’t actually interest payments.” Respondent answered: “I didn’t know what they were.
       They were given to me, and Lance [Hannah] asked me to send them to her. That’s what I
       did.”
¶ 69       The Hearing Board found that respondent violated Rule 8.4(a)(4) (Ill. R. Prof. Conduct
       R. 8.4(a)(4) (eff. July 6, 2001)), by engaging in dishonesty as charged. The Hearing Board
       found that respondent made false representations in the cover letters that he signed and sent
       to Boers. The Hearing Board reasoned that when respondent sent the letters, he knew that he
       did not know if the statements in the letters were true or false; however, respondent made no
       effort to ascertain if the payments were “interest” payments. The Hearing Board concluded
       that respondent “deliberately and knowingly signed and sent to Boers letters containing



           Boers’s August 2003 check was her last check. That cover letter stated: “Lance has asked that I
           6

       send this to you and to advise you that we are in the process of setting up a Corporation. Once this has
       been established, payments should be smoother and easier each month.” Boers received no further
       payments or correspondence from respondent.

                                                     - 13 -
       factual assertions about which he chose to remain ignorant” and, thus, acted to deceive
       Boers.
¶ 70       The Review Board reversed these findings. The Review Board observed that it was the
       Administrator’s burden to prove by clear and convincing evidence that respondent’s
       statement regarding “interest” in his cover letters were false. The Board concluded that “the
       Administrator failed to prove that the payments to Boers were something other than interest
       on her investments. Accordingly, we find that the Administrator failed to prove misconduct
       as to Count VI.”
¶ 71       Before this court, the Administrator assigns error to this conclusion. The Administrator
       contends that he proved that Range had paid no interest to St. Mark’s or the 2000 Fund
       during the time that respondent was sending checks to Boers. We disagree.
¶ 72       The Administrator presented no evidence whatsoever showing the exact nature of the
       monthly checks sent to Boers. Based on the record before us, there is no way to determine
       that they were not interest payments, and that respondent’s cover letters characterizing them
       as “interest” payments were false.
¶ 73       Also, there is no evidence that respondent intended to deceive. To the contrary, the
       evidence establishes that respondent provided what he believed to be truthful information to
       Boers. The first letter, dated April 18, 2001, set forth respondent’s understanding of the
       arrangement between Boers and Hannah, including that she would receive “interest” on her
       investment. Respondent had no independent knowledge of whether the monthly payments to
       Boers were or were not actually interest. Hannah sent to respondent the funds remitted to
       Boers, and the cover letters to Boers stated exactly what Hannah told respondent to write to
       her. The subsequent cover letters merely followed a form repeating the message that
       respondent received from Hannah: the checks represented “interest.” There is no clear and
       convincing evidence that respondent made a statement that he knew was false.
¶ 74       It was the Administrator’s burden to prove by clear and convincing evidence that
       respondent’s statements in his cover letters to Boers were false. However, the Administrator
       presented no evidence whatsoever to establish what was the nature of the payments. After
       carefully reviewing the record, we hold that the Hearing Board’s finding of dishonesty in
       violation of Rule 8.4(a)(4) was against the manifest weight of the evidence. We conclude that
       respondent did not violate Rule 8.4(a)(4) as alleged in count VI.

¶ 75                                           B. Respondent
¶ 76      Respondent assigns error to the Review Board’s conclusions that he committed attorney
       misconduct by: (1) neglecting Sloan’s estate as alleged in count V, and (2) commingling
       funds in his client trust account as alleged in count VII.7

¶ 77                               1. Neglect of Sloan’s Estate
¶ 78      Sloan died on February 5, 2000. On February 8, 2000, respondent filed in the circuit
       court of Peoria County a petition to probate Sloan’s will and for issuance of letters

           “Either party may assert error in any ruling, action, conclusion or recommendation of the Review
           7

       Board without regard to whether the party filed exceptions.” Ill. S. Ct. R. 753(e)(5)(a) (eff. Sept. 1,
       2006).

                                                     - 14 -
       testamentary. On the same date, the circuit court admitted the will to probate and issued
       letters of office to respondent. A certified copy of the court file indicated that respondent
       never filed any accounting of his administration of the estate, or took any action in the
       probate case since February 2000.
¶ 79       In October 2001, the Internal Revenue Service notified respondent that the Sloan Trust
       owed a disputed amount of federal estate taxes. In November 2001, respondent remitted a
       $10,000 check and in May 2002 a $1,000 check, each drawn on the Sloan Trust account. As
       of September 2009, the IRS claimed an unpaid tax balance of $65,717 plus $35,048 in
       accrued interest, for a federal tax liability of the Sloan estate totalling $100,765. During the
       proceedings, respondent acknowledged that he “couldn’t pay the IRS back because [he] had
       disbursed all the money.” In 2011, respondent began negotiations with the IRS to obtain a
       reduction of the tax lien against the Sloan estate. The Administrator alleged, respondent
       admitted, and the Hearing Board found, that at the time of the hearing Sloan’s estate
       remained open.8
¶ 80       The Hearing Board found that respondent’s general neglect of the Sloan estate from 2000
       to 2011 was an unreasonable and unjustified delay. The Board specifically found that
       respondent’s failure to take any steps during the nine-year period from 2002 to 2011 to
       resolve the estate’s tax liability, so that the estate could be closed, constituted an
       unreasonable and unjustified delay. The Board found that “respondent’s lack of diligence has
       resulted in an increase of tax liability, including interest, for the Sloan estate.” The Board
       found that the Administrator proved by clear and convincing evidence that respondent, inter
       alia, failed to act with reasonable diligence and promptness in representing a client in
       violation of Rule 1.3 (Ill. R. Prof. Conduct R. 1.3 (eff. Aug. 1, 1990)), and engaged in
       conduct that is prejudicial to the administration of justice in violation of Rule 8.4(a)(5) (Ill.
       R. Prof. Conduct R. 8.4(a)(5) (eff. July 6, 2001)).
¶ 81       The Review Board upheld these findings. Respondent argued that he did not violate
       Rule 1.3 because he was acting as an executor, and he was not acting as a lawyer
       representing a client. The Review Board rejected this argument, concluding that respondent
       neglected the estate both as an executor and as the attorney for the estate. Because a judicial
       proceeding was involved, the Review Board also upheld the Hearing Board’s findings as to
       respondent’s violation of Rule 8.4(a)(5). See In re Smith, 168 Ill. 2d 269, 285-88 (1995)
       (Rule 1.3 violation can be prejudicial to administration of justice in violation of Rule
       8.4(a)(5)).
¶ 82       Before this court, respondent contends that the complaint alleged only that he neglected
       Sloan’s estate in the capacity of executor. Respondent argues that there was no allegation that
       he neglected the estate as the attorney for the estate.
¶ 83       We reject this argument. Respondent overlooks his admissions in his answer to the
       Administrator’s complaint. Respondent admitted that he acted in his capacity of attorney in
       drafting Sloan’s will and the trust agreement, and opening the probate estate in the circuit
       court. Further, as the Review Board observed, respondent charged fees to work on the estate
       matter, and deposited those fees into his law office account because he considered them to be

           8
            He further acknowledged that Sloan’s estate was “still open *** because the estate doesn’t have
       the money to pay that tax.”

                                                    - 15 -
       legal fees. We agree with the Review Board that respondent’s roles as attorney and executor
       were intertwined. We hold that respondent is subject to discipline for his neglect of Sloan’s
       estate in violation of Rules 1.3 and 8.4(a)(5).

¶ 84                                         2. Commingling
¶ 85       Between February 2000 and June 2009, respondent paid personal and business expenses
       from his client trust account. In his answer, respondent admitted to the several payments
       alleged in the complaint. The Hearing Board found that the Administrator proved by clear
       and convincing evidence that respondent failed to hold client or third-party funds separate
       from his own property in violation of Rule 1.15(a) (Ill. R. Prof. Conduct R. 1.15(a) (eff. Dec.
       1, 1998)). The Review Board upheld the Hearing Board’s findings.
¶ 86       Before this court, respondent argues, as he did below, that he should not be disciplined
       because he did not pay his personal bills with “client” funds. Rather, he had left earned fees
       in the client trust account for a period of weeks, and then paid his personal bills with his
       earned fees. Respondent reasons: “No client was harmed or could have been harmed, as all
       funds belonging to clients were always in the trust account.” According to respondent, “[t]his
       isolated conduct is arguably not worthy of any formal disciplinary action” and, therefore,
       count VII should be dismissed.
¶ 87       This argument lacks merit. It is “absolutely impermissible” for an attorney to commingle
       his or her funds with those of a client. In re Clayter, 78 Ill. 2d 276, 278-79 (1980). It is a
       paramount obligation of each member of the bar to study the applicable professional conduct
       rules and abide by their terms and principles. In re Cheronis, 114 Ill. 2d 527, 535 (1986).
       This court has consistently condemned commingling. Clayter, 78 Ill. 2d at 281. We hold that
       respondent is subject to discipline for failing to hold client property separate from his own
       property in violation of Rule 1.15(a).

¶ 88                                            C. Sanction
¶ 89        The Hearing Board recommended that respondent be suspended from the practice of law
       for one year. The Review Board recommended a 60-day suspension. Challenging the Review
       Board’s recommendation, the Administrator contends that respondent’s misconduct warrants
       a suspension for at least one year. Respondent contends that the appropriate sanction is
       reprimand or censure.9
¶ 90        This court is not bound by the disciplinary recommendations of either the Hearing Board
       or the Review Board because those recommendations are only advisory, and the ultimate
       responsibility for imposing discipline on attorneys rests with this court. The purpose of
       attorney discipline is not punishment, but rather to protect the public, maintain the integrity
       of the legal profession, and protect the administration of justice from reproach. Cutright, 233
Ill. 2d at 490-91; Winthrop, 219 Ill. 2d at 559. We acknowledge the goals of consistency and
       predictability in the imposition of sanctions. However, we recognize that each case is unique
       and must be decided on its own facts. In re Mulroe, 2011 IL 111378, ¶ 25; Winthrop, 219 Ill.
2d at 559. In determining the appropriate sanction, we consider the nature of respondent’s


          9
           See Ill. S. Ct. R. 770 (eff. Apr. 1, 2004) (nonexclusive list of types of discipline).

                                                      - 16 -
       misconduct and any aggravating or mitigating circumstances. In re Gorecki, 208 Ill. 2d 350,
       360-61 (2003).
¶ 91       Regarding the neglect of Sloan’s estate, this court has repeatedly observed that neglect in
       the performance of an attorney’s duties to a client can be sufficient to warrant discipline.
       Where a corrupt motive and moral turpitude are not clearly shown, suspension is a proper
       punishment. In re Levin, 77 Ill. 2d 205, 210 (1979); In re Chapman, 69 Ill. 2d 494, 501
       (1978). Regarding the finding of commingling, we recognize that respondent maintained a
       client trust account. However, he used the account as he would any other business account,
       commingling his personal funds with client funds. This practice violated respondent’s
       professional duty to maintain client funds in a separate account. This court has repeatedly
       stated that commingling will not be countenanced. Mulroe, 2011 IL 111378, ¶ 26 (quoting
       Cheronis, 114 Ill. 2d at 535). Commingling is a ground for suspension (Cheronis, 114 Ill. 2d
       at 535), as is misrepresentation (In re Merriwether, 138 Ill. 2d 191 (1990)).
¶ 92       Respondent relies on the Review Board’s findings that his only misconduct was
       neglecting a probate estate and commingling. Respondent cites to disciplinary cases
       involving neglect or commingling where this court has imposed censure. See, e.g., In re
       Young, 111 Ill. 2d 98 (1986) (commingling); In re Kink, 92 Ill. 2d 293 (1982) (neglect); In re
       Clayter, 78 Ill. 2d 276 (1980) (commingling); In re Sherman, 60 Ill. 2d 590 (1975) (same); In
       re Ahern, 23 Ill. 2d 69 (1961) (neglect). Rejecting this suggestion, we agree with the Review
       Board’s observation: “Respondent’s total lack of diligence in handling the Sloan estate
       resulted in the estate incurring interest liability on the overdue taxes owed. Respondent took
       no action to resolve the tax liability issues. He offered no justification or reasonable
       explanation for his neglect.” Also, even absent a dishonest motive, commingling presents a
       substantial risk of harm to the client. See Cheronis, 114 Ill. 2d at 536. Additionally, we agree
       with the Hearing Board that respondent’s misrepresentations to church representatives
       violated Rule 8.4(a)(4). Therefore, respondent’s conduct warrants a period of suspension.
¶ 93       We next address the length of the suspension. In aggravation, the Administrator recounts
       the Hearing Board’s findings of misconduct as charged in all seven counts of the complaint.
       The Hearing Board recommended a one-year suspension, which the Administrator argues
       should be the minimum sanction. However, as the Review Board observed, the Hearing
       Board recommended a one-year suspension based on its findings against respondent in all
       seven counts of the complaint. We are now imposing discipline for respondent’s violations of
       only three counts. Therefore, we initially agree with the Review Board that a one-year
       suspension, which the Hearing Board recommended, is not warranted.
¶ 94       We observe that this court has imposed three-month suspensions in cases involving
       neglect (In re Harth, 125 Ill. 2d 281 (1988); Levin, 77 Ill. 2d 205; Chapman, 69 Ill. 2d 494),
       commingling (Mulroe, 2011 IL 111378; Cheronis, 114 Ill. 2d 527), and misrepresentation
       (Merriwether, 138 Ill. 2d 191). Of course, there are cases where the suspensions have been
       longer and other cases where the suspensions have been shorter. Using these sanctions in
       previous cases as a guide, we nonetheless base our determination on the unique
       circumstances surrounding this case.
¶ 95       Respondent has been licensed since 1975, and has never before been disciplined. He was
       cooperative during the disciplinary proceedings. The testimony of multiple character
       witnesses indicates that respondent has a good reputation for honesty and integrity in the


                                                  - 17 -
       Peoria area. He has been active in the Peoria community and at St. Mark’s parish. He has
       taken an ARDC professionalism seminar and has revised his office procedures pertaining to
       his client trust account.
¶ 96       Having considered the serious nature of the offenses, the circumstances of this case, as
       well as our previous decisions, we conclude that a three-month suspension is the appropriate
       sanction in this case.

¶ 97                                   III. CONCLUSION
¶ 98     For the foregoing reasons, respondent is suspended from the practice of law for three
       months.

¶ 99      Respondent suspended.




                                                - 18 -